Citation Nr: 1424010	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for scoliosis, rated 20 percent disabling from September 14, 2010. 

2.  Entitlement to an initial compensable rating for psoriasis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to August 1999 and from May 2005 to August 2006.  He also completed intervening and subsequent reserve service.

This matter was last before the Board of Veteran's Appeals (Board) in July 2010 on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO granted entitlement to service connection, and assigned initial non-compensable ratings, for scoliosis and psoriasis; the Veteran perfected an appeal as to the assigned ratings.

He testified via videoconference before the undersigned Acting Veterans Law Judge in April 2010; a copy of the hearing transcript has been associated with the claims file.  In July 2010, the Board remanded the appeal for additional development.  Although the Appeals Management Center (AMC) issued a January 2012 rating decision granting a 20 percent rating for scoliosis, effective September 14, 2010, the rating for scoliosis remains on appeal as the Veteran has not indicated that award satisfies his appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims file reflects that the Veteran's service records are incomplete.  He has reported completing reserve service since his discharge from service in 2006 through at least 2012.  However, the file does not contain any records of service treatment or evaluation from any time after 2006.  On remand, the AOJ must take appropriate actions to attempt to retrieve all available service treatment and personnel records.

As the claims file also reflects that the Veteran receives ongoing VA and private medical treatment, but the last VA and private treatment notes within the claims file are dated in January 2010, the AOJ must take appropriate actions to retrieve all available outstanding treatment records.  Further, since the Veteran has alleged that his scoliosis has affected his employment, the AOJ must also advise him of the potential relevance of his employment records and assist him in obtaining any such records that he identifies.

Moreover, as an additional four years have passed since the last VA examination of record, the Board also finds that new VA examinations are warranted to assess the current severity of his scoliosis and psoriasis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding service treatment and personnel records, to specifically include, but not limited to, records from the Veteran's reserve service completed after his discharge from active duty in August 2006.  Make as many requests as necessary to obtain such records unless determining that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are not obtained, notify the Veteran, make a notation in the record, and afford him the opportunity to provide any such records in his possession.  
38 C.F.R. § 3.159(e).

2.  Obtain all outstanding VA treatment records dated since January 11, 2010 and associate them with the claims file (virtual or paper).

3.  Inquire as to whether the Veteran has received any private medical treatment pertinent to his scoliosis or psoriasis.  Provide him with the necessary authorizations for the release of any such records not currently on file - to specifically include, but not limited to, records dated after January 25, 2010 from the Greenbrier Valley Medical Center - and associate any available records with his file.  The results of any attempts to obtain any identified records, whether successful or unsuccessful, should be documented in the claims file, and the Veteran should be informed of any negative results in accordance with 38 C.F.R. § 3.159(e).

4.  Inform the Veteran of the potential relevance of his employment records in regard to his contentions as to the effects of his scoliosis on his employability.  Provide him with the necessary authorizations for the release of any such records.  The results of any attempts to obtain identified records, whether successful or unsuccessful, should be documented in the claims file, and the Veteran should be informed of any negative results in accordance with 38 C.F.R. § 3.159(e).

5.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his scoliosis.  Ensure that the claims folder (virtual and paper), along with any additional evidence obtained, is available for the examiner's review.  The examiner should conduct all indicated tests and studies, and describe the effects of the Veteran's scoliosis on his occupational functioning.    

6.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his psoriasis.  Ensure that the claims folder (virtual and paper), along with any additional evidence obtained, is available for the examiner's review.  As the Veteran has contended that his psoriasis waxes and wanes, the examiner must provide an opinion as to the whether the Veteran experiences additional symptoms of skin disability not observable at the time of examination and, if so, estimate the total body area affected when the skin disability is in an active phase.  The examiner must provide a rationale for any opinions, and, if resorting to speculation, must explain why an opinion cannot be made without speculating.

7.  Thereafter, readjudicate the issues on appeal.  If any portion of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

